 


113 HR 1039 IH: To rescind unobligated amounts for foreign assistance to Egypt, and to appropriate funds for the Department of Defense tuition assistance program.
U.S. House of Representatives
2013-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1039 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2013 
Mr. Fitzpatrick (for himself and Mr. Jones) introduced the following bill; which was referred to the Committee on Appropriations
 
A BILL 
To rescind unobligated amounts for foreign assistance to Egypt, and to appropriate funds for the Department of Defense tuition assistance program. 
 
 
1.Rescission; appropriation for tuition assistance 
(a)Rescission of foreign assistance to Egypt 
(1)In generalOf the aggregate unobligated amount available for foreign assistance to Egypt for fiscal year 2013, there is hereby rescinded $500,000,000. 
(2)ReportNot later than 60 days after the date of the enactment of this Act, the Director of the Office of Management and Budget shall submit to the committees on appropriations of the House of Representatives and the Senate a report describing the amount and account of each rescission under paragraph (1).  
(b)Appropriation for tuition assistanceThere is appropriated $500,000,000 for an additional amount to the Department of Defense for fiscal year 2013 for tuition assistance under sections 1784a and 2007 of title 10, United States Code. 
 
